DOMENGEAUX, Judge.
This is a companion case to Fusilier v. Russell et al., # 5894; 345 So.2d 543, and # 5896, Fuselier v. Interstate Surplus Underwriters, Inc., 345 So.2d 548.1 Defendants-appellants were made defendants in # 5894 by third party demand. Judgment was had in favor of defendants. For the reasons assigned in # 5894, 345 So.2d 543, we affirm the holding of the district judge. Costs are assessed against Lloyd W. Russell, Administrator, and Fireman’s Fund Insurance Company.

AFFIRMED.


. Apparently James Rudy Fusilier has attained the age of majority since the filing of suit # 5894, 345 So.2d 543.